Middleton, J.,
dissenting. I regret that I cannot concur. Undoubtedly, a slot machine is a gambling device, but Section'13066, General Code, does not make the mere keeping or exhibiting of such machine an offense. The General Assembly felt it necessary in its last session to enact Section 13066-2, which became effective September 18, 1951. That section provides: “It shall be unlawful to own, possess, or exhibit any gambling device * * V’ Prior to September 18, 1951, it was necessary to prove the other element of the offense specified in Section 13066, to wit, that such device was kept or exhibited for gain. The state produced no evidence whatever that the slot machine was ever used by anyone. If it was so used evidence of such use could easily have been procured and produced. The court should not supply, by inference or suspicion, a necessary element which the state may have been able, but failed, to prove and as to which no evidence was presented.